     Case 2:21-cv-02904-RGK-JPR Document 12 Filed 06/02/21 Page 1 of 4 Page ID #:41




1     TRACY L. WILKISON
      Acting United States Attorney
2     THOMAS D. COKER
      Assistant United States Attorney
3     Chief, Tax Division
      ROBERT F. CONTE (Cal. Bar No. 157582)
4     JOHN D. ELLIS (Cal. Bar No. 322922)
      Assistant United States Attorneys
5           Federal Building, Suite 7211
            300 North Los Angeles Street
6           Los Angeles, California 90012
            Telephone: (213) 894-6607
7                        (213) 894-2740
            Facsimile: (213) 894-0115
8           E-mail:      robert.conte@usdoj.gov
                         john.ellis3@usdoj.gov
9
      Attorneys for the
10    United States of America
11
                                UNITED STATES DISTRICT COURT
12
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                       WESTERN DIVISION
14
      UNITED STATES OF AMERICA,                       No. 2:21-cv-2904-RGK
15
                  Plaintiff,                          Stipulation Between Waheeb G. Antakly
16                                                    and the United States of America to
                         v.                           Extend Time to Respond to Complaint By
17                                                    Not More Than 30 Days (L.R. 8-3)
      WAHEEB G. ANTAKLY and
18    MARIA T. ANTAKLY,                               Complaint Served:      5/12/2021
                                                      Current Response Date: 6/2/2021
19                Defendants.                         New Response Date:     7/2/2021
20                                                    Hon. R. Gary Klausner
21          Plaintiff United States of America (United States) and defendant Waheeb G.
22    Antakly stipulate pursuant to Local Rule 8-3 that:
23          1.    On April 5, 2021, the United States filed the complaint (ECF 1) in this case.
24          2.    On April 7, 2021, the Clerk of the Court issued a 21-day summons
25    (summons, ECF 5) relating to the complaint.
26          3.    On May 12, 2021, the United States served the complaint and summons on
27    Waheeb G. Antakly.
28          4.    Waheeb G. Antakly had until June 2, 2021, to respond to the complaint.
                                                  1
Case 2:21-cv-02904-RGK-JPR Document 12 Filed 06/02/21 Page 2 of 4 Page ID #:42



    1           5.   Waheeb G. Antakly may respond to the complaint no later than July 2,
   2    2021.
   3                                             Respectfully submitted,
   4                                             TRACY L. WILKISON r
                                                 Acting United States Attorney
   5                                             THOMAS D. COKER
                                                 Assistant United States Attorney
   6                                             Chief, Tax Division
   7
   8
                     2021
         Dated: May _,
                                                 JOt ELLIS
                                                 ROBERT F. CONTE
   9                                             Assistant United States Attorneys
  10                                             Attornevs for the United States of America
  11
  12               2021
        Dated: May_,

  13                                            Prose
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  2
     Case 2:21-cv-02904-RGK-JPR Document 12 Filed 06/02/21 Page 3 of 4 Page ID #:43




 1                           PROOF OF SERVICE BY MAILING

 2          I am over the age of 18 and not a party to the within action.      I

 3    am employed by the Office of the United States Attorney, Central

 4    District of California.   My business address is 300 North Los Angeles

 5    Street, Suite 7211, Los Angeles, California 90012.

 6          On June 02, 2021 I served

 7    Stipulation Between Waheeb G. Antakly and the Unites States of
      America to Extend Time to Respond to Complaint By Not More Than
 8    30 Days (L.R. 8-3)
 9    on each person or entity name below by enclosing a copy in an envelope
10    addressed as shown below and placing the envelope for collection and
11
      mailing on the date and at the place shown below following our
12
      ordinary office practices.    I am readily familiar with the practice of
13
      this office for collection and processing correspondence for mailing.
14
      On the same day that correspondence is placed for collection and
15
16    mailing, it is deposited in the ordinary course of business with the

17    United States Postal Service in a sealed envelope with postage fully

18    prepaid.   Date of mailing: June 02, 2021

19          Place of mailing: Los Angeles, California
20          See attached list
21    I declare under penalty of perjury under the laws of the United States
22
      of America that the foregoing is true and correct.
23
            I declare that I am employed in the office of a member of the bar
24
      of this court at whose direction the service was made.
25
            Executed on: June 02, 2021, Los Angeles, California.
26
27
28                                             /s/ Nancy Pavon__

                                                  Nancy Pavon
     Case 2:21-cv-02904-RGK-JPR Document 12 Filed 06/02/21 Page 4 of 4 Page ID #:44




 1
      RE: UNITED STATES OF AMERICA V. WAHEEB G. ANTAKLY and MARIA T.
 2    ANTAKLY
 3    CASE NO.: 2:21-cv-02904-RGK
 4
 5                                   Service List
 6
 7    Waheeb Antakly
      [Redacted per L.R. 5.2-1]
 8    Arlington, VA [redacted per L.R. 5.2-1]
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
